DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7/11/2022. In virtue of this communication claims 1-16 and 18-22 are currently pending in the instant application.
     
Response to Amendment
In response to the action mailed on 3/10/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Livas et al (US Pub 20040228602) in further view of Graves et al (US Pat 7542675).
 

Regarding Claim 1, Tsuda discloses an optical transmission apparatus communicably coupled to a remote optical transmission apparatus, comprising: 
a multiplexer configured to multiplex a plurality of subcarrier signals for performing optical wavelength multiplexing communication into a wavelength group signal (Fig 3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) (as also shown in Fig 4) with a multiplexer (i.e. 335) that multiplexes a plurality of subcarrier signals for performing optical wavelength multiplexing communication into a wavelength group signal (i.e. at a first input of 303));  
an output interface configured to output the multiplexed wavelength group signal to an optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has an output interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs the multiplexed wavelength group signal to an optical transmission line);  
a first attenuator configured to adjust a level deviation of the subcarrier signals before the multiplexing based on an optical level of the wavelength group signal in the output interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) (as also shown in Fig 4) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the subcarrier signals before the multiplexing (i.e. at 335) based on an optical level (e.g. measured via 256C, 259C and 265C) of the wavelength group signal (i.e. at a first input of 303) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C)); and  
a second attenuator configured to adjust, after the multiplexing, a level of an other wavelength group signal received from the remote optical transmission apparatus and a level of the wavelength group signal including the adjusted subcarrier signals based on the optical level of the wavelength group signal in the output interface (Fig 3, Fig 4, paragraphs [68][96][109][151][214] where the repeater has a second attenuator (e.g. 253C) that adjusts, after the multiplexing (i.e. at 335), a level of an other wavelength group signal (i.e. at a second input of 303) received from a remote optical transmission apparatus (e.g. 112C) (as shown in Fig 1) and a level of the wavelength group signal (i.e. at a first input of 303) including the adjusted subcarrier signals based on the optical level (e.g. measured via 255C, 258C and 265C) of the wavelength group signal (i.e. at a first input of 303) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C)).   
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the other wavelength group signal and the level of the wavelength group signal, and wherein the second attenuator is configured to adjust the ratio so as to reduce a difference between the level of the other wavelength group signal in the output interface and the level of the wavelength group signal in the output interface. 
However, Livas discloses
an attenuator being configured to adjust power levels between a level of an other wavelength group signal and a level of a wavelength group signal (Fig 20, paragraphs [88][89] where an attenuator (2012) is configured to adjust power levels (i.e. via a feedback signal) between a level of an other wavelength group signal (e.g. band ʎ1-ʎ8) and a level of a wavelength group signal (e.g. band ʎ73-ʎ80)), and 
the wherein attenuator is configured to adjust the power levels so as to reduce a difference between the level of the other wavelength group signal in an output interface and the level of the wavelength group signal in the output interface (Fig 20, paragraphs [88][89] where the attenuator (2012) is configured to adjust the power levels (i.e. via a feedback signal) so as to reduce a difference between the level of the other wavelength group signal (e.g. band ʎ1-ʎ8) in an output interface (e.g. at 2033, 2026) and the level of the wavelength group signal (e.g. band ʎ73-ʎ80) in the output interface (e.g. at 2033, 2026) (this is because the attenuator (2012) is performing band equalization which equalizes power levels)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second attenuator (e.g. 253C) as described in Tsuda, with the teachings of the attenuator (2012) as described in Livas. The motivation being is that as shown an attenuator (2012) can adjust power levels so as to reduce a difference between a level of an other wavelength group signal (e.g. band ʎ1-ʎ8) in an output interface (e.g. at 2033, 2026) and a level of a wavelength group signal (e.g. band ʎ73-ʎ80) in the output interface (e.g. at 2033, 2026) (this is because the attenuator (2012) is performing band equalization which equalizes power levels) and one of ordinary skill in the art can implement this concept into the second attenuator (e.g. 253C) as described in Tsuda and have the second attenuator (e.g. 253C) adjust power levels so as to reduce a difference between a level of the other wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C) and a level of the wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C) (this is because the attenuator (e.g. 253C) is performing band equalization which equalizes power levels) i.e. as an alternative so as to have a second attenuator (e.g. 253C) that performs a band equalization technique for the purpose of correcting/fixing power variations in bands caused by multiplexing and demultiplexing operations in the system and for improving signal detection and which modification is a simple implementation of a known concept of a known attenuator (2012) into another similar second attenuator (e.g. 253C) for its improvement and for optimization and which modification yields predictable results. 
Tsuda as modified by Livas fails to explicitly disclose the power levels between the level of the other wavelength group signal and the level of the wavelength group signal is a ratio between the level of the other wavelength group signal and the level of the wavelength group signal.
However, Graves discloses 
power levels between a level of an other wavelength group signal and a level of a wavelength group signal is a ratio between the level of the other wavelength group signal and the level of the wavelength group signal (Fig 2, where power levels (e.g. 19A and 19C) between a level of an other wavelength group signal (e.g. band A) and a level of a wavelength group signal (e.g. band C) (i.e. in WDM signal 16) is a ratio (e.g. of approximately 1:2) between the level of the other wavelength group signal (e.g. band A) and the level of the wavelength group signal (e.g. band C)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the power levels as described in Tsuda as modified by Livas, with the teachings of the power levels (e.g. 19A and 19C) as described in Graves. The motivation being is that as shown power levels (e.g. 19A and 19C) between a level of an other wavelength group signal (e.g. band A) and a level of a wavelength group signal (e.g. band C) can be a ratio (e.g. of approximately 1:2) between the level of the other wavelength group signal (e.g. band A) and the level of the wavelength group signal (e.g. band C) and one of ordinary skill in the art can implement this concept into the power levels as described in Tsuda as modified by Livas and better show and illustrate that the power levels between the level of the other wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and the level of the wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) is a ratio (e.g. of approximately 1:2) between the level of the other wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and the level of the wavelength group signal (i.e. at a first input of 303 in OADM 132-1C)  i.e. because each wavelength group (band) travels a different distance and experiences a different power loss thus generating a ratio (e.g. of approximately 1:2)  and which combination is a simple implementation of a known concept of known power levels (e.g. 19A and 19C) into other similar power levels for better clarifying their structure/configuration and which combination yields predictable results. 

Regarding claim 2, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein the first attenuator adjusts the level deviation between the subcarrier signals based on an optical level of each subcarrier signal in the wavelength group signal (Tsuda Fig 3, Fig 4, paragraphs [68][96][109][133] where the first attenuator (i.e. 334) adjusts the level deviation between the subcarrier signals based on an optical level (i.e. measured via 256C, 259C and 265C) of each subcarrier signal in the wavelength group signal (i.e. at a first input of 303)). 

Regarding claim 3, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein the first attenuator adjusts the optical level of each subcarrier signal so that optical levels of all subcarrier signals in the wavelength group signal reach a target level (Tsuda Fig 3, Fig 4, paragraphs [68][96][109][133] where the first attenuator (i.e. 334) adjusts the optical level of each subcarrier signal so that optical levels (i.e. measured via 256C, 259C and 265C) of all subcarrier signals in the wavelength group signal reach a target level). 
 
Regarding claim 5, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus further comprising a plurality of optical transmission circuits configured to generate the plurality of subcarrier signals and outputting the plurality of generated subcarrier signals to the multiplexer (Tsuda Fig 3, Fig 4, paragraph [109] where a plurality of optical transmission circuits (i.e. 332) generate the plurality of subcarrier signals and output the plurality of generated subcarrier signals to the multiplexer (i.e. 335)), wherein the first attenuator adjusts optical levels of the subcarrier signals in the optical transmission circuit or the multiplexer (Tsuda Fig 3, Fig 4, paragraph [109] where the first attenuator (i.e. 334) adjusts optical levels of the subcarrier signals in the multiplexer (i.e. 335)). 
  
Regarding claim 6, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein the second attenuator adjusts the ratio between the level of the other wavelength group signal and the level of the wavelength group signal including the subcarrier signals based on an optical level of each subcarrier signal in the wavelength group signal (Livas Fig 20, where the attenuator (2012) adjusts the power levels (ratio) between the level of the other wavelength group signal (e.g. band ʎ1-ʎ8)  and the level of the wavelength group signal (e.g. band ʎ73-ʎ80) based on an optical level (i.e. measured via 2033, 2026) of each subcarrier signal in the wavelength group signal (e.g. band ʎ73-ʎ80)). 
 
Regarding claim 7, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein the second attenuator adjusts the optical levels of the subcarrier signals so that the optical levels of all of the subcarrier signals in the wavelength group reach a target level (Livas Fig 20,  where the attenuator (2012) adjusts the optical levels of the subcarrier signals so that the optical levels (i.e. measured via 2033, 2026) of all of the subcarrier signals in the wavelength group signal (e.g. band ʎ73-ʎ80) reach a target level).   
 
Regarding claim 16, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein the other wavelength group signal is transmitted in the optical transmission line (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the other wavelength group signal (i.e. at a second input of 303) is transmitted in the optical transmission line).  
 
Regarding claim 18, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein after the multiplexing the other wavelength group signal is multiplexed with the wavelength group signal including the adjusted subcarrier signals (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where after the multiplexing (i.e. at 335) the other wavelength group signal (i.e. at a second input of 303) is multiplexed (i.e. at combiner 303) with the wavelength group signal (i.e. at a first input of 303) including the adjusted subcarrier signals).  

Regarding claim 19, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus wherein a wavelength of the other wavelength group signal is different from a wavelength of the wavelength group signal including the adjusted subcarrier signals (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where a wavelength of the other wavelength group signal (i.e. at a second input of 303) is different from a wavelength of the wavelength group signal (i.e. at a first input of 303) including the adjusted subcarrier signals).   

Regarding Claim 20, Tsuda discloses an optical transmission apparatus comprising: 
	a multiplexer configured to multiplex a first plurality of subcarrier signals for performing optical wavelength multiplexing communication into a first wavelength group signal (Fig 3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) (as also shown in Fig 4) with a multiplexer (i.e. 335) that multiplexes a first plurality of subcarrier signals for performing optical wavelength multiplexing communication into a first wavelength group signal (i.e. at a first input of 303));    
	a first optical interface configured to receive a second wavelength group signal from a remote optical transmission apparatus on a first optical transmission line (Fig 3, Fig 4, paragraphs [90][99][109] where the repeater has a first optical interface (i.e. 131-1) that receives a second wavelength group signal (i.e. at a second input of 303) from a remote optical transmission apparatus (e.g. 112C) (as shown in Fig 1) on a first optical transmission line), wherein the second wavelength group signal comprises a second plurality of multiplexed subcarrier signals (Fig 3, Fig 4, paragraphs [90][99][109] where the second wavelength group signal (i.e. at a second input of 303) comprises a second plurality of multiplexed subcarrier signals);    
	a second optical interface configured to output a combined optical signal comprising the first wavelength group signal and the second wavelength group signal to a second optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has a second optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs a combined optical signal comprising the first wavelength group signal (i.e. at a first input of 303) and the second wavelength group signal (i.e. at a second input of 303) to a second optical transmission line);   
	a first attenuator configured to adjust a level deviation of the first plurality of subcarrier signals, before the multiplexer multiplexes the first plurality of subcarrier signals, based on an optical level of the first wavelength group signal in the second optical interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) (as also shown in Fig 4) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the first plurality of subcarrier signals, before the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals, based on an optical level (i.e. measured via 256C, 259C and 265C) of the first wavelength group signal (i.e. at a first input of 303) in the second optical interface (e.g. 255C, 256C, 258C, 259C, 265C)), and  
	a second attenuator configured to adjust a level of the second wavelength group signal and a level of the first wavelength group signal, after the multiplexer multiplexes the first plurality of subcarrier signals into the first wavelength group signal based on the optical level of the first wavelength group signal and the second wavelength group signal in the second output interface (Fig 3, Fig 4, paragraphs [68][96][109][151][214] where the repeater has a second attenuator (e.g. 253C) that adjusts a level of the second wavelength group signal (i.e. at a second input of 303) and a level of the first wavelength group signal (i.e. at a first input of 303), after the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals into the first wavelength group signal (i.e. at a first input of 303) based on the optical level (e.g. measured via 255C, 258C and 265C) of the first wavelength group signal (i.e. at a first input of 303) and the second wavelength group signal (i.e. at a second input of 303) in the second optical interface (e.g. 255C, 256C, 258C, 259C, 265C)).
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal, and wherein the second attenuator is configured to adjust the ratio so as to reduce a difference between the level of the first wavelength group signal in the output interface and the level of the second wavelength group signal in the output interface.  
However, Livas discloses
an attenuator being configured to adjust power levels between a level of a second wavelength group signal and a level of a first wavelength group signal (Fig 20, paragraphs [88][89] where an attenuator (2012) is configured to adjust power levels (i.e. via a feedback signal) between a level of a second wavelength group signal (e.g. band ʎ1-ʎ8) and a level of a first wavelength group signal (e.g. band ʎ73-ʎ80)), and  
the wherein attenuator is configured to adjust the power levels so as to reduce a difference between the level of the second wavelength group signal in an output interface and the level of the first wavelength group signal in the output interface (Fig 20, paragraphs [88][89] where the attenuator (2012) is configured to adjust the power levels (i.e. via a feedback signal) so as to reduce a difference between the level of the second wavelength group signal (e.g. band ʎ1-ʎ8) in an output interface (e.g. at 2033, 2026) and the level of the first wavelength group signal (e.g. band ʎ73-ʎ80) in the output interface (e.g. at 2033, 2026) (this is because the attenuator (2012) is performing band equalization which equalizes power levels)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second attenuator (e.g. 253C) as described in Tsuda, with the teachings of the attenuator (2012) as described in Livas. The motivation being is that as shown an attenuator (2012) can adjust power levels so as to reduce a difference between a level of a second wavelength group signal (e.g. band ʎ1-ʎ8) in an output interface (e.g. at 2033, 2026) and a level of a first wavelength group signal (e.g. band ʎ73-ʎ80) in the output interface (e.g. at 2033, 2026) (this is because the attenuator (2012) is performing band equalization which equalizes power levels) and one of ordinary skill in the art can implement this concept into the second attenuator (e.g. 253C) as described in Tsuda and have the second attenuator (e.g. 253C) adjust power levels so as to reduce a difference between a level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C) and a level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C) (this is because the attenuator (e.g. 253C) is performing band equalization which equalizes power levels) i.e. as an alternative so as to have a second attenuator (e.g. 253C) that performs a band equalization technique for the purpose of correcting/fixing power variations in bands caused by multiplexing and demultiplexing operations in the system and for improving signal detection and which modification is a simple implementation of a known concept of a known attenuator (2012) into another similar second attenuator (e.g. 253C) for its improvement and for optimization and which modification yields predictable results. 
Tsuda as modified by Livas fails to explicitly disclose the power levels between the level of the second wavelength group signal and the level of the first wavelength group signal is a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal.
However, Graves discloses 
power levels between a level of a second wavelength group signal and a level of a first wavelength group signal is a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal (Fig 2, where power levels (e.g. 19A and 19C) between a level of a second wavelength group signal (e.g. band A) and a level of a first wavelength group signal (e.g. band C) (i.e. in WDM signal 16) is a ratio (e.g. of approximately 1:2) between the level of the second wavelength group signal (e.g. band A) and the level of the first wavelength group signal (e.g. band C)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the power levels as described in Tsuda as modified by Livas, with the teachings of the power levels (e.g. 19A and 19C) as described in Graves. The motivation being is that as shown power levels (e.g. 19A and 19C) between a level of a second wavelength group signal (e.g. band A) and a level of a first wavelength group signal (e.g. band C) can be a ratio (e.g. of approximately 1:2) between the level of the second wavelength group signal (e.g. band A) and the level of the first wavelength group signal (e.g. band C) and one of ordinary skill in the art can implement this concept into the power levels as described in Tsuda as modified by Livas and better show and illustrate that the power levels between the level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and the level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) is a ratio (e.g. of approximately 1:2) between the level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and the level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C)  i.e. because each wavelength group (band) travels a different distance and experiences a different power loss thus generating a ratio (e.g. of approximately 1:2) and which combination is a simple implementation of a known concept of known power levels (e.g. 19A and 19C) into other similar power levels for better clarifying their structure/configuration and which combination yields predictable results. 
  
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Livas et al (US Pub 20040228602) in further view of Graves et al (US Pat 7542675) in further view of Callan (US Pub 20110243555).

Regarding claim 4, Tsuda as modified by Livas and Graves fails to explicitly disclose the optical transmission apparatus, wherein, when a certain period passes until an adjustment of the level deviation between the subcarrier signals before the multiplexing is finished after an initial setting is made on optical levels of the subcarrier signals, the second attenuator starts adjusting the level deviation between the wavelength group signal and the other wavelength group signal.  
However, Callan discloses 
when a certain period passes until an adjustment of a level deviation between  subcarrier signals, before multiplexing, is finished and after an initial setting is made on optical levels of the subcarrier signals, a second attenuator starts adjusting a level deviation of a wavelength group signal (Fig 4, paragraphs [73][74] where in a node 1 when a certain period passes (i.e. from C1 to D1) until an adjustment of a level deviation between subcarrier signals, before multiplexing (i.e. before selector 12 in node 2 as shown in Fig 5), is finished (i.e. via VOA 16 in node 1 as shown in Fig 5) and after an initial setting (calibration) is made on optical levels of the subcarrier signals (i.e. at B1), in a node 2 a second attenuator (i.e. VOA 16 in node 2 as shown in Fig 5) starts adjusting a level deviation of a wavelength group signal (i.e. at C2)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Livas and Graves, with the teachings of the attenuators VOAs as described in Callan. The motivation being is that as shown a downstream attenuator VOA (i.e. in node 2) can start adjusting a level deviation before an upstream attenuator VOA (i.e. in node 1) finishes adjusting a level deviation and after the upstream attenuator VOA (i.e. in node 1) starts with an initial setting and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Livas and Graves and have the repeater with a downstream attenuator VOA (second attenuator 253C) that starts adjusting a level deviation (i.e. of the wavelength group signal and the other wavelength group signal) before an upstream attenuator VOA (first attenuator 334) finishes adjusting a level deviation (i.e. of the subcarrier signals) and after the upstream attenuator VOA (first attenuator 334) starts with an initial setting i.e. as an alternative so as to apply a known initialization technique of two attenuators into a known repeater so as to start/initialize the two attenuators (334, and 253C) and which modification is a simple implementation of a known concept of known attenuators VOAs into a known repeater for its improvement and for optimization and which modification yields predictable results.  
 
Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Livas et al (US Pub 20040228602) in further view of Graves et al (US Pat 7542675) in further view of Yano (US Pub 20060045532).

Regarding claim 9, Tsuda as modified by Livas and Graves also discloses the optical transmission apparatus further comprising  
a coupler connected between the multiplexer and the output interface, and configured to couple the multiplexed wavelength group signal (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where a coupler (i.e. 303) connects between the multiplexer (i.e. 335) and the output interface (e.g. 255C, 256C, 258C, 259C, 265C) and couples the multiplexed wavelength group signal (i.e. at a first input of 303)), and  
wherein the second attenuator adjusts the optical levels of the subcarrier signals in the wavelength group signal in the coupler (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the second attenuator (e.g. 253C) adjusts optical levels of subcarrier signals in the wavelength group signal (i.e. at a first input of 303) in the coupler (i.e. 303)).  
Tsuda as modified by Livas and Graves fails to explicitly disclose the coupler being an optical switch circuit. 
However, Yano discloses 
a coupler being an optical switch circuit (Fig 28, paragraph [192] where a coupler 122 is an optical switch circuit WSS). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Livas and Graves, with the teachings of the coupler 122 as described in Yano. The motivation being is that as shown a coupler 122 can be an optical switch circuit WSS and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Livas and Graves and have the repeater with a coupler 202 that is an optical switch circuit WSS i.e. so as to perform the coupling with increased wavelength selectivity and which modification is a simple implementation of a known concept of a known coupler 122 into a known repeater for its improvement and for optimization and which modification yields predictable results. 

Regarding claim 10, Tsuda as modified by Livas and Graves and Yano also discloses the optical transmission apparatus, wherein 
the optical switch circuit outputs a plurality of the wavelength group signals to the output interface (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the coupler (i.e. 303) (optical switch circuit WSS) outputs a plurality of the wavelength group signals to the output interface (e.g. 255C, 256C, 258C, 259C, 265C)), and 
the second attenuator adjusts the optical levels of the subcarrier signals in the plurality of wavelength group signals in the optical switch circuit (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the second attenuator (e.g. 253C) adjusts the optical levels of the subcarrier signals in the plurality of wavelength group signals in the coupler (i.e. 303) (optical switch circuit WSS)). 
  
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Livas et al (US Pub 20040228602) in further view of Graves et al (US Pat 7542675) in further view of Dhillon et al (US Pub 20130308945). 
 
Regarding Claim 21, Tsuda discloses an optical transmission apparatus comprising: 
a multiplexer configured to multiplex a first plurality of subcarrier signals into a first wavelength group signal (Fig3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) (as also shown in Fig 4) with a multiplexer (i.e. 335) that multiplexes a first plurality of subcarrier signals into a first wavelength group signal (i.e. at a first input of 303));  
a first optical interface configured to output a combined optical signal for performing channel transmission to a first optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has a first optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs a combined optical signal for performing channel transmission to a first optical transmission line),    
wherein the combined optical signal comprises the first wavelength group signal and a second wavelength group signal comprising a second plurality of multiplexed subcarrier signals (Fig 3, Fig 4, paragraphs [68][96][109] where the combined optical signal comprises the first wavelength group signal (i.e. at a first input of 303) and a second wavelength group signal (i.e. at a second input of 303) comprising a second plurality of multiplexed subcarrier signals), and  
a first attenuator configured to adjust a level deviation of the first plurality of subcarrier signals, before the multiplexer multiplexes the first plurality of subcarrier signals, based on an optical level of the first wavelength group signal in a second optical interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) (as also shown in Fig 4) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the first plurality of subcarrier signals, before the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals, based on an optical level (i.e. measured via 256C, 259C and 265C) of the first wavelength group signal (i.e. at a first input of 303) in the first optical interface (e.g. 255C, 256C, 258C, 259C, 265C)); and  
a second attenuator configured to adjust a level of the second wavelength group signal and a level of the first wavelength group signal, after the multiplexer multiplexes the first plurality of subcarrier signals into the first wavelength group signal based on the optical level of the first wavelength group signal and the second wavelength group signal (Fig 3, Fig 4, paragraphs [68][96][109][151][154][214] where the repeater has a second attenuator (e.g. 253C) that adjusts a level of the second wavelength group signal (i.e. at a second input of 303) and a level of the first wavelength group signal (i.e. at a first input of 303), after the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals into the first wavelength group signal (i.e. at a first input of 303) based on the optical level (i.e. measured via 255C, 258C and 265C) of the first wavelength group signal (i.e. at a first input of 303) and the second wavelength group signal (i.e. at a second input of 303)). 
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal, and wherein the second attenuator is configured to adjust the ratio so as to reduce a difference between the level of the first wavelength group signal in the output interface and the level of the second wavelength group signal in the output interface.  
However, Livas discloses
an attenuator being configured to adjust power levels between a level of a second wavelength group signal and a level of a first wavelength group signal (Fig 20, paragraphs [88][89] where an attenuator (2012) is configured to adjust power levels (i.e. via a feedback signal) between a level of a second wavelength group signal (e.g. band ʎ1-ʎ8) and a level of a first wavelength group signal (e.g. band ʎ73-ʎ80)), and  
the wherein attenuator is configured to adjust the power levels so as to reduce a difference between the level of the second wavelength group signal in an output interface and the level of the first wavelength group signal in the output interface (Fig 20, paragraphs [88][89] where the attenuator (2012) is configured to adjust the power levels (i.e. via a feedback signal) so as to reduce a difference between the level of the second wavelength group signal (e.g. band ʎ1-ʎ8) in an output interface (e.g. at 2033, 2026) and the level of the first wavelength group signal (e.g. band ʎ73-ʎ80) in the output interface (e.g. at 2033, 2026) (this is because the attenuator (2012) is performing band equalization which equalizes power levels)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second attenuator (e.g. 253C) as described in Tsuda, with the teachings of the attenuator (2012) as described in Livas. The motivation being is that as shown an attenuator (2012) can adjust power levels so as to reduce a difference between a level of a second wavelength group signal (e.g. band ʎ1-ʎ8) in an output interface (e.g. at 2033, 2026) and a level of a first wavelength group signal (e.g. band ʎ73-ʎ80) in the output interface (e.g. at 2033, 2026) (this is because the attenuator (2012) is performing band equalization which equalizes power levels) and one of ordinary skill in the art can implement this concept into the second attenuator (e.g. 253C) as described in Tsuda and have the second attenuator (e.g. 253C) adjust power levels so as to reduce a difference between a level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C) and a level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C) (this is because the attenuator (e.g. 253C) is performing band equalization which equalizes power levels) i.e. as an alternative so as to have a second attenuator (e.g. 253C) that performs a band equalization technique for the purpose of correcting/fixing power variations in bands caused by multiplexing and demultiplexing operations in the system and for improving signal detection and which modification is a simple implementation of a known concept of a known attenuator (2012) into another similar second attenuator (e.g. 253C) for its improvement and for optimization and which modification yields predictable results. 
Tsuda as modified by Livas fails to explicitly disclose the power levels between the level of the second wavelength group signal and the level of the first wavelength group signal is a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal.
However, Graves discloses 
power levels between a level of a second wavelength group signal and a level of a first wavelength group signal is a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal (Fig 2, where power levels (e.g. 19A and 19C) between a level of a second wavelength group signal (e.g. band A) and a level of a first wavelength group signal (e.g. band C) (i.e. in WDM signal 16) is a ratio (e.g. of approximately 1:2) between the level of the second wavelength group signal (e.g. band A) and the level of the first wavelength group signal (e.g. band C)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the power levels as described in Tsuda as modified by Livas, with the teachings of the power levels (e.g. 19A and 19C) as described in Graves. The motivation being is that as shown power levels (e.g. 19A and 19C) between a level of a second wavelength group signal (e.g. band A) and a level of a first wavelength group signal (e.g. band C) can be a ratio (e.g. of approximately 1:2) between the level of the second wavelength group signal (e.g. band A) and the level of the first wavelength group signal (e.g. band C) and one of ordinary skill in the art can implement this concept into the power levels as described in Tsuda as modified by Livas and better show and illustrate that the power levels between the level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and the level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) is a ratio (e.g. of approximately 1:2) between the level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and the level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C)  i.e. because each wavelength group (band) travels a different distance and experiences a different power loss thus generating a ratio (e.g. of approximately 1:2) and which combination is a simple implementation of a known concept of known power levels (e.g. 19A and 19C) into other similar power levels for better clarifying their structure/configuration and which combination yields predictable results. 
Tsuda as modified by Livas and Graves fails to explicitly disclose the channel transmission being a super channel transmission.
However, Dhillon discloses 
a channel transmission being a super channel transmission (Fig 3, paragraph [80] where a first optical interface (i.e. at output of ADM 74) performs a channel transmission that is a super channel transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Livas and Graves, with the teachings of the first optical interface (i.e. at output of ADM 74) as described in Dhillon. The motivation being is that as shown a first optical interface (i.e. at output of ADM 74) can perform a channel transmission that is a super channel transmission and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Livas and Graves and have the repeater with a first optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that performs a channel transmission that is a super channel transmission i.e. as an alternative so as to accommodate a high data rate transmission and improve bandwidth efficiency because of the narrow bandwidth being utilized in super channel transmission and which modification is a simple implementation of a known concept of a first optical interface (i.e. at output of ADM 74) into a known repeater for its improvement and for optimization and which modification yields predictable results.

Regarding claim 22, Tsuda as modified by Livas and Graves and Dhillon also discloses the optical transmission apparatus wherein the second wavelength group signal is received from a remote optical transmission apparatus (Tsuda Fig 3, Fig 4, paragraphs [90][99][109] where the second wavelength group signal (i.e. at a second input of 303) is received from a remote optical transmission apparatus 112-C (as shown in Fig 1)). 
  
Regarding claim 11, Claim 11 is similar to claim 1, therefore, claim 11 is rejected for the same reasons as claim 1.

Regarding claim 12, Claim 12 is similar to claim 2, therefore, claim 12 is rejected for the same reasons as claim 2.

Regarding claim 13, Claim 13 is similar to claim 5, therefore, claim 13 is rejected for the same reasons as claim 5.

Regarding claim 14, Claim 14 is similar to claim 6, therefore, claim 14 is rejected for the same reasons as claim 6.


Regarding claim 15, Claim 15 is similar to claim 9, therefore, claim 15 is rejected for the same reasons as claim 9.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following: 

Inada et al (US Pub 20180241472) and more specifically Fig 1 and Fig 3.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.
 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636